Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Currently, Claims 2-17 and 20-22 are pending.  Claims 2-3, 5, 9-17, 20 are examined on the merits.  Claims 4, 6-8, and 21-22 are withdrawn.  
Applicant’s amendment to the Specification is accepted.

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 2-17 and 20), the species glycoprotein, in the reply filed on Jan. 6, 2022 is acknowledged.
Claims 4, 6-8, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 6, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-3, 5, 9-17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 6352697 B1 and claims 1-23 of U.S. Patent No. 10729764 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims a composition comprising an immunogen, first iscom matrix of fraction A of Quillaja saponaria, second iscom matrix of fraction C of Quillaja saponaria, a sterol, and a phospholipid. 
Patent 6352697 B1 claims a saponin preparation comprising saponins of Quillaja saponaria, said preparation comprising from 50 % to 70 % by weight of Fraction A of Quil A and from 50% to 30% by weight of Fraction C of Quil A, wherein said Fraction A of Quil A elutes during semi-preparative HPLC at approximately 39% acetonitrile and said Fraction C of Quil A elutes at approximately 49% acetonitrile during semi-preparative HPLC. This similar to the amounts in Claim 10.
However, Applicant’s present claim does not have the specific amounts as claimed by the in Claims 2 and 11-17.  


Patent No. 10729764 B2 claims: 
    1. A composition comprising at least two iscom particles, wherein: the first iscom particle comprises fraction A of Quillaja saponaria Molina and not fraction C of Quillaja saponaria Molina; and the second iscom particle comprises fraction C of Quillaja saponaria Molina and not fraction A of Quillaja saponaria Molina. 
    2. The composition of claim 1, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 50% to 70% by weight and 50% to 30% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 

    4. The composition of claim 1, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 75% to 99.5% by weight and 25% to 0.5% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    5. The composition of claim 1, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 90% to 99% by weight and 10% to 1% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    6. The composition of claim 1, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 91% to 98% by weight and 9% to 2% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    7. The composition of claim 1, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 92% to 96% by weight and 8% to 4% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    8. The composition of claim 1, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 0.1% to 99.9% by weight and 99.9% to 0.1% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    9. The composition of claim 1, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 5% to 95% by weight and 95% to 5% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    10. The composition of claim 1, wherein the first iscom particle is selected from the group consisting of iscom matrix complex particle and iscom complex particle. 
    11. The composition of claim 1, wherein the second iscom particle is selected from the group consisting of iscom matrix complex particle and iscom complex particle. 
    12. The composition of claim 1, wherein the composition has a lower toxicity than a corresponding composition in which corresponding amounts of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina are integrated together in iscom particles of the corresponding composition instead of separately in the first and second iscom particles. 

    14. The composition of claim 13, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 50% to 70% by weight and 50% to 30% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    15. The composition of claim 13, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 30% to 50% by weight and 70% to 50% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    16. The composition of claim 13, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 75% to 99.5% by weight and 25% to 0.5% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    17. The composition of claim 13, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 90% to 99% by weight and 10% to 1% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    18. The composition of claim 13, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 91% to 98% by weight and 9% to 2% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    19. The composition of claim 13, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 92% to 96% by weight and 8% to 4% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    20. The composition of claim 13, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 0.1% to 99.9% by weight and 99.9% to 0.1% by weight, respectively, of the sum of weights of fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina in the composition. 
    21. The composition of claim 13, wherein fraction A of Quillaja saponaria Molina and fraction C of Quillaja saponaria Molina account for 5% to 95% by weight and 95% to 5% 
    22. The composition of claim 13, wherein the first iscom particle is selected from the group consisting of iscom matrix complex particle and iscom complex particle. 
    23. The composition of claim 13, wherein the second iscom particle is selected from the group consisting of iscom matrix complex particle and iscom complex particle. 
These claims are exact in amounts for the present claims 2 and 11-17.
The reference does teach the composition for treating immune response.  Patent 10729764 B2 has the exact amounts of Claims 2 and 11-17.  Thus, it would have been obvious to make a concentrated composition containing both Fraction A and Fraction C for modulating immune response.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655